Exhibit 10.2

 

PROMISSORY NOTE

$202,000,000.00                                                                                                                                                               
June 2, 2006

FOR VALUE RECEIVED, BEHRINGER HARVARD SOUTH RIVERSIDE, LLC, a Delaware limited
liability company having an address at 15601 Dallas Parkway, Suite 600, Addison,
Texas  75001, together with certain future borrowers not a signatory to this
Note on the date hereof, (“Maker”), hereby promises to pay to the order of
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, having an
address at 600 Steamboat Road, Greenwich, Connecticut 06830 (together with its
successors and assigns “Payee”) or at such place as the holder hereof may from
time to time designate in writing, the principal sum of TWO HUNDRED TWO MILLION
AND NO/DOLLARS ($202,000,000.00) (the “Principal”) (or such lesser amount
thereof as shall be advanced by Payee to Maker under the Loan Agreement), in
lawful money of the United States of America, with interest on the unpaid
principal balance from time to time outstanding at the Interest Rate, in
installments as follows:

A.    A payment of $129,055.56 on the date hereof, representing interest from
the date of funding through June 5, 2006;

B.    On July 6, 2006 (which shall be the first Payment Date hereunder) and each
Payment Date thereafter through and including the Payment Date immediately
preceding the Amortization Commencement Date, Maker shall pay interest only on
the unpaid Principal accrued at the Interest Rate during the Interest Period
immediately preceding such Payment Date (the “Monthly Interest Payment Amount”);

C.    On the Amortization Commencement Date and each Payment Date thereafter
through and including May 6, 2016 (as such date may be changed in accordance
with Section 2.2.4 of the Loan Agreement), Maker shall make constant payments
with respect to this Note in equal monthly installments of $1,236,007.87 (the
“Monthly Debt Service Payment Amount”); which is based on the Interest Rate and
a 360-month amortization schedule; each of such payments, subject to the
provisions of Section 3.11 of the Loan Agreement (hereinafter defined), to be
applied (a) First, to the payment of interest computed at the rate aforesaid;
and (b) Second, the balance applied toward the reduction of the principal sum;
and

D.    The balance of the principal sum of this Note together with all accrued
and unpaid interest thereon shall be due and payable on the Maturity Date.

1.     Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings given in that certain Loan Agreement (the “Loan
Agreement”) dated the date hereof between Maker and Payee. The following terms
have the meanings set forth below:


--------------------------------------------------------------------------------


 

Amortization Commencement Date: July 6, 2011, as such date may be changed in
accordance with Section 2.2.4 of the Loan Agreement.

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) 5% above the Interest Rate, compounded
monthly.

Interest Period:  (i) the period from the date hereof through the first day
thereafter that is the 5th day of a calendar month and (ii) each period
thereafter from the 6th day of each calendar month through the 5th day of the
following calendar month; except that the Interest Period, if any, that would
otherwise commence before and end after the Maturity Date shall end on the
Maturity Date. Notwithstanding the foregoing, if Payee exercises its right to
change the Payment Date to a New Payment Date in accordance with Section 2.2.4
of the Loan Agreement, then from and after the date on which the first payment
is payable on such New Payment Date, each Interest Period shall be the period
from the New Payment Date in each calendar month through the day immediately
preceding the New Payment Date in each following calendar month.

Interest Rate:  a rate of interest equal to (i) for the period from and
including the date hereof through and including the last day of the Interest
Period ending in the calendar month of June, 2008, 5.75% per annum, and (ii) for
all periods thereafter, 6.191% per annum (or, in either such case, when
applicable pursuant to this Note or any other Loan Document, the Default Rate).

Maturity Date:  the date on which the final payment of principal of this Note
(or any replacement note issued in connection with a Defeasance Event, if
applicable) becomes due and payable as therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, or otherwise.

Payment Date:  the 6th day of each calendar month or, upon Payee’s exercise of
its right to change the Payment Date in accordance with Section 2.2.4 of the
Loan Agreement, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter). The
first Payment Date hereunder shall be July 6, 2006.

Stated Maturity Date: June 6, 2016, as such date may be changed in accordance
with Section 2.2.4 of the Loan Agreement.

Yield Maintenance Premium: an amount which, when added to the outstanding
Principal, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under this Note through the Stated Maturity Date and
(b) in amounts equal to the Monthly Debt Service Payment Amount and/or Monthly
Interest Payment Amount, as the case may be, required under this Note through
the Stated Maturity Date together with the outstanding principal balance of this
Note as of the Stated Maturity Date assuming payment of all such Monthly Debt
Service Payment Amounts and/or Monthly Interest Payment Amount, as the case may
be, are made (including any

2


--------------------------------------------------------------------------------


servicing costs associated therewith). In no event shall the Yield Maintenance
Premium be less than zero.

2.     Payments and Computations. Interest on the unpaid Principal shall be
computed on the basis of the actual number of days elapsed over a 360-day year.
All amounts due under this Note shall be payable without setoff, counterclaim or
any other deduction whatsoever and are payable without relief from valuation and
appraisement laws and with all costs and charges incurred in the collection or
enforcement hereof, including, attorneys’ fees and court costs.

3.     Loan Documents. This Note is evidence of that certain Loan made by Payee
to Maker contemporaneously herewith and is executed pursuant to the terms and
conditions of the Loan Agreement. This Note is secured by and entitled to the
benefits of, among other things, the Mortgage and the other Loan Documents.
Reference is made to the Loan Documents for a description of the nature and
extent of the security afforded thereby, the rights of the holder hereof in
respect of such security, the terms and conditions upon which this Note is
secured and the rights and duties of the holder of this Note. No reference
herein to and no provision of any other Loan Document shall alter or impair the
obligation of Maker, which is absolute and unconditional (except for
Section 10.1 of the Loan Agreement), to pay the principal of and interest on
this Note at the time and place and at the rates and in the monies and funds
described herein. All of the agreements, conditions, covenants, provisions and
stipulations contained in the Loan Documents to be kept and performed by Maker
are by this reference hereby made part of this Note to the same extent and with
the same force and effect as if they were fully set forth in this Note, and
Maker covenants and agrees to keep and perform the same, or cause the same to be
kept and performed, in accordance with their terms.

4.     Loan Acceleration; Prepayment. The Debt shall, without notice, become
immediately due and payable at the option of Payee upon the happening of any
Event of Default. Maker shall have no right to prepay or defease all or any
portion of the Principal except in accordance with Sections 2.2.3, 2.3.2, 2.3.3,
2.3.4, 2.4 and 7.4.2 of the Loan Agreement. If prior to the third Payment Date
prior to the Stated Maturity Date (i) Maker shall (notwithstanding such
prohibition of prepayment) tender, and Payee shall, in its sole discretion,
elect to accept, payment of the Debt, or (ii) the Debt is accelerated by reason
of an Event of Default, then the Debt shall include, and Payee shall be entitled
to receive, in addition to the outstanding principal and accrued interest and
other sums due under the Loan Documents, an amount equal to the Yield
Maintenance Premium, if any, that would be required in connection with a
Defeasance if a Defeasance were to occur at the time of Payee’s acceptance of
such tender or other receipt of the Debt (through foreclosure or otherwise), as
the case may be. The principal balance of this Note is subject to mandatory
prepayment, without premium or penalty, (a) in certain instances of Insured
Casualty or Condemnation, as more particularly set forth in Sections 2.3.2 and
7.4.2 of the Loan Agreement, or (b) provided no Event of Default is continuing,
if payment is required in accordance with Section 5 or Section 6 of the
Mortgage. Except during the continuance of an Event of Default, all proceeds of
any repayment, including permitted prepayments, of Principal shall be applied in
accordance with Section 2.3.1 of the Loan Agreement. During the continuance of
an Event of Default, all proceeds of repayment, including any payment or
recovery on the Property (whether through foreclosure, deed-in-lieu of
foreclosure, or otherwise) shall, unless otherwise provided in the Loan
Documents, be applied in such order and in such manner as Payee shall elect in
Payee’s discretion.

3


--------------------------------------------------------------------------------


 

5.     Default Rate. After the occurrence and during the continuance of an Event
of Default, the entire unpaid Debt shall bear interest at the Default Rate, and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

6.     Late Payment Charge. If any regularly scheduled payment of Principal,
interest or other monthly payment due under any Loan Document is not paid by
Maker on the date on which it is due  (other than the balloon payment of
Principal due on the Maturity Date or acceleration of the Loan) and, subject to
the last sentence of this Section 6, such failure continues for five (5) days,
Maker shall pay to Payee upon demand an amount equal to the lesser of 5% of such
unpaid sum or the maximum amount permitted by applicable law (the “Late Payment
Charge”), in order to defray the expense incurred by Payee in handling and
processing such delinquent payment and to compensate Payee for the loss of the
use of such delinquent payment. With respect to the foregoing 5 day grace
period, the parties agree that such 5 day grace period shall only be applicable
no more than twice during the Term and in all other instances, the Late Payment
Charge shall be payable in accordance with this Section 6 with respect to any
Principal, interest or other sum due under any Loan Document which is not paid
by Maker on the date on which the same is due.

7.     Amendments. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Maker or Payee, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought. Whenever used, the singular number
shall include the plural, the plural the singular, and the words “Payee” and
“Maker” shall include their respective successors, assigns, heirs, executors and
administrators. If Maker consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.

8.     Waiver. Maker and all others who may become liable for the payment of all
or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest, notice of nonpayment,
notice of intent to accelerate the maturity hereof and of acceleration. No
release of any security for the Debt or any person liable for payment of the
Debt, no extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of the Loan Documents
made by agreement between Payee and any other person or party shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Maker, and any other person or party who may become liable under
the Loan Documents, for the payment of all or any part of the Debt.

9.     Exculpation. It is expressly agreed that recourse against Maker for
failure to perform and observe its obligations contained in this Note shall be
limited as and to the extent provided in Section 10.1 of the Loan Agreement.

10.  Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.

11.  Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK

4


--------------------------------------------------------------------------------


(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND THE APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

12.  No Conflicts. In the event of any conflict between the provisions of this
Note and any provision of the Loan Agreement, then the provisions of the Loan
Agreement shall control.

 [Signature Pages Follow]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first written.

 

 

BEHRINGER HARVARD SOUTH RIVERSIDE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 

 

Gerald J. Reihsen, III, Secretary

 


--------------------------------------------------------------------------------